Citation Nr: 1546663	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-12 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2006, for service connection for post-traumatic stress disorder (PTSD) with depression.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with depression.  

3.  Entitlement to an effective date prior to March 10, 2006, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to an effective date prior to March 10, 2006, for basic eligibility to Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from June 1969 to August 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Seattle, Washington,  Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD, as to which the Veteran perfected an appeal.  During the appeal, an August 2010 rating decision granted service connection for PTSD with depression which was assigned an initial 50 percent disability rating, all effective March 10, 2006 (date of receipt of the original service connection claim).  The Veteran appealed the initial rating and effective date for service connection.  

Thereafter, a November 2011 rating decision denied service connection for bilateral hearing loss, tinnitus, and facial numbness but he did not appeal that decision.  An April 2013 rating decision granted a TDIU rating due to service-connected PTSD with depression (which remains his only service-connected disorder), increased the initial 50 percent rating for that disorder to 70 percent, and granted basic eligibility to Dependents' Educational Assistance (DEA), all effective from March 10, 2006.  

In August 2013 the Veteran's attorney filed a Notice of Disagreement (NOD) as to the April 2013 rating decision.  This was entered into VBMS as being received on August 22, 2013.  Since the initial evaluation for the service-connected psychiatric disorder was already at issue, this was presumably an NOD as to the effective dates assigned for TDIU and DEA.  This requires that a Statement of the Case (SOC) be issued addressing these matters.  While a notation in VBMS indicates that this NOD is invalid because the issues were already on appeal, these matters are not necessarily inextricably intertwined with the issue of an earlier effective date for service connection for PTSD (inasmuch as a grant of the latter would not necessarily ensure the earlier effective dates would be granted for TDIU and DEA benefits).  

As the Veteran has expressed his dissatisfaction with the initial rating assigned of 70 percent at the time of the grant of service-connection for PTSD with depression, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

The issues of an initial rating in excess of 70 percent for PTSD and the effective dates prior to March 10, 2006, for TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  An undated letter from the RO instructed the Veteran to execute and return VA Form 21-526 as to a claim for compensation.  

2.  By VA Form 21-4138, Statement in Support of Claim, dated April 6, 2004, and date stamped as received on April 8, 2004, the Veteran informed the RO that he had been forwarded an incorrect form for filing an original claim for service connection and requested that the service connection claim be adjudicated.  

3.  The Veteran's original VA Form 21-526, Application for Compensation or Pension benefits was received by VA on March 10, 2006.  


CONCLUSION OF LAW

The criteria for an effective date of April 8, 2004, for service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide, prior to initial claim adjudication, claimants with notice, i.e., what is needed for claim substantiation and which evidence or information VA will obtain and that which the claimant must obtain; and to make reasonable efforts to assist in claim development.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159(b)(1), 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claim substantiation notice applies to all five elements of a service connection claim, i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied the VCAA notice duty by letter dated in March 2006, prior to the August 2010 rating decision which initiated this appeal, and which advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for psychiatric disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish effective dates and disability ratings in accordance with Dingess/Hartman, supra.  

As to the appeal for an earlier effective date for the grant of service connection and for a higher initial rating for PTSD with depression, these claims arise from a disagreement with the initial disability rating and effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available service treatment records (STRs) are of record.  Also of record are post-service VA treatment records, and it is clear that he has not received any non-VA postservice psychiatric treatment, although there are on file two reports of private psychiatric evaluations.  

The Veteran has not identified any additional, outstanding records which are available.  He declined to testify in support of his appeal.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The facts in this case are undisputed.  

Of record is an undated letter from the RO to the Veteran stating: 

The claim cannot be processed until the VA form 21-526 is completed.  Please complete and return the enclosed VA Form 21-526, Application for Compensation and/or Pension.  

This letter was sent to the Veteran's address but bears the salutation of "Dear [redacted]."  

The Veteran has submitted a copy of VA Form 21-4138, Statement in Support of Claim, dated April 6, 2004, and stamped as received on April 8, 2004, in which he stated: 

Please re-consider my claim to include post-traumatic stress disorder.  

Attached to the April 2004 VA Form 21-4138, Statement in Support of Claim, were various documents, including VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation If Applicable).  This form was not executed by the Veteran.  

Also on file is an undated typed letter to the RO from the Veteran observing that he was not Mr. "[redacted]" and stating: 

You sent me the wrong form to apply for compensation; I am returning the form as it appears to pertain to a dead veteran.  

....

I was under the impression that I already had filed with your office and all I had to do was amend that claim with a [VA Form 21-]4138 to include my having PTSD.  

I asked around down here and a service organization had a blank [VA Form 21-]526; so, I have completed it to the best of my ability and am also enclosing it. 

I hope this delay in processing my claim will not affect the claim itself.  I assure that I am doing all I can to aid in prompt action on my claim.  


Generally, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.   Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 99 (1992).  

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice). 

If VA does not send a claimant a formal application form after receiving an informal claim, as required by 38 C.F.R. § 3.155(a), the effective date of that claim will be the date of the informal claim because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  "If VA opts in some cases to treat informal claims as de facto applications, that is consistent with a veteran-friendly mandate and should be encouraged when possible (such as when a veteran is otherwise diligently pursuing his claim...)."  Jernigan, 25 Vet. App. at 225, n.6.  

Although there is a presumption of administrative regularity that government agencies normally do what is required of them, that presumption is rebuttable.  

Based on the presumption of regularity, the Court presumes that ''the [VA] Secretary properly discharged his official duties .... ."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (quoting Woods v. Gober, 14 Vet. App. 214, 220 (2000)).  This presumption is not absolute and may be rebutted with "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.' Id."  Boyd v. McDonald, 27 Vet. App. 63 (2014).  

Once the presumption is rebutted, the VA has the burden to show that VA acted in accordance with the normal procedures.  See generally Sthele v. Principi, 19 Vet. App. 11, 19 (2004); see Fluker v. Brown, 5 Vet. App. 296, 298 (1993).  

With this in mind, the Board notes that in claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before VA with respect to VA benefits.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Board finds that the presumption of administrative regularity has been overcome.  Specifically, while the undated RO letter stated that the RO was forwarding the proper form to file the Veteran's original claim for service connection for PTSD, the Veteran has submitted clear and persuasive evidence that he was not provided the necessary form, i.e., VA Form 21-526, Application for Compensation or Pension.  

While the Veteran's letter in April 2004 did not specifically request that the RO forward the proper form, i.e., VA Form 21-526, it did include the incorrect form which the RO had sent him, i.e., VA Form 21-534 (for death benefits).  From this it should have been deduced that he had not been forwarded the correct form, i.e., VA Form 21-526,as he explicitly stated and upon concluding this he should have been forwarded that form. 

The Board also finds the Veteran's statement that he eventually obtained the correct VA Form 21-526, from a Veterans Service Organization (VSO) to be credible.  It was this VA Form 21-526 which was eventually received on March 10, 2006.  

Accordingly, because the Veteran was not sent the proper formal application form after receiving an informal claim, as required by 38 C.F.R. § 3.155, the effective date of that claim will be the date of the informal claim was received, which in this case is April 8, 2004, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  

Lastly, the Board notes that the Veteran's attorney contends that the proper effective date should be April 6, 2004.  This is the date that the Veteran signed the VA Form 21-4138, Statement in Support of Claim.  However, it is not the date that the Veteran signs a VA Form or application for benefits which governs; rather, it is the date of receipt of the claim, formal or informal, which in this case is April 8, 2004.  

Also, the Board notes that except as provided in subsection (c), 38 C.F.R. § 3.31 (2015) provides that "payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective."  However, here, the Veteran's case does not fall within any of the listed exceptions in 38 C.F.R. § 3.31(c).  

Accordingly, the criteria for an effective date of no earlier than April 8, 2004, are met for the grant of service connection for PTSD.  





ORDER

Entitlement to an effective date of no earlier than April 8, 2004, for the grant of service connection for PTSD with depression, is granted.


REMAND

In view of the fact that an effective date of April 8, 2004, has been granted for service connection for PTSD, it must be noted that the current 70 percent rating has been assigned as being effective only since the date that the RO originally granted service connection, i.e., March 10, 2006.  

Thus, the RO must assign a disability rating for the service-connected PTSD for the period from April 8, 2004, to March 9, 2006, before the claim for an initial higher rating for PTSD can be addressed by the Board.  

Additionally, the Board notes that the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Accordingly, records relative thereto may have an impact on his claim for an initial rating in excess of 70 percent for PTSD and should be obtained.  

Also, an April 2013 rating decision granted TDIU benefits due to service-connected PTSD with depression (which remains his only service-connected disorder), increased the initial 50 percent rating for that disorder to 70 percent, and granted basic eligibility to DEA, all effective from March 10, 2006.  

In August 2013 the Veteran's attorney filed a Notice of Disagreement (NOD) as to the April 2013 rating decision.  This was entered into VBMS as being received on August 22, 2013.  Since the initial evaluation for the service-connected psychiatric disorder was already at issue, this was an NOD as to the effective dates assigned for TDIU and DEA.  This requires that an SOC be issued addressing these matters.   

Generally, when a claim has been placed in appellate status by the filing of an NOD, the Board must remand the claim to the RO for preparation of an SOC as to that claim.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9.  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of issues not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to obtain SSA records relative to the Veteran's award of SSA disability compensation.  If obtained, these documents should be made a part of the Veteran's record on appeal.  

2.  The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim for effective dates prior to March 20, 2006, for TDIU and DEA benefits.  

Along with the SOC, the RO must furnish to the Veteran and his attorney a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and his attorney are hereby reminded that appellate consideration of the matter identified above, i.e., effective dates prior to March 20, 2006, for TDIU and DEA benefits may be obtained only if a timely appeal is perfected.  

3.  The RO must assign a disability rating for the service-connected PTSD for the period from April 8, 2004, to March 9, 2006, before the claim for an initial higher rating for PTSD can be addressed by the Board.  

4.  After obtaining any SSA records and assigning a disability rating for PTSD for the period from April 8, 2004, to March 9, 2006, the Veteran and his attorney should be issued an SSOC as to the issue of the propriety of the initial rating of 70 percent for PTSD with depression  and, after providing them with the appropriate period within which to respond, the case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


